New York Convention Ctr. Dev. Corp. v National Cas. Co. (2017 NY Slip Op 02133)





New York Convention Ctr. Dev. Corp. v National Cas. Co.


2017 NY Slip Op 02133


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Kahn, JJ.


3366 158783/13

[*1]New York Convention Center Development Corporation, et al., Plaintiffs-Respondents,
vNational Casualty Company, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Ellen M. Coin, J.), entered on or about November 18, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 22, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 23, 2017
CLERK